Reasons for Allowance
	Claims 1-20 are allowed. 


The following is an examiner’s statement of reasons for allowance: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent Claims 1, 8, and 15. 

The features as recited in independent Claims 1, 8, and 15 “identify an anomaly that causes the translated content to expand beyond an intended region of the web page as rendered, wherein the anomaly is identified based in least in part on an inconsistency between an actual size of the translated content of the web page as rendered, and a size of the intended region that is indicated by a user interface verification rule stored in a data store corresponding to the spoofed geographic location, wherein the user interface verification rule defines an intended size of an amount of text or a container in the web page as rendered, the anomaly comprises the amount of text or the container in the web page as rendered not matching the intended size, and the anomaly is 2identified based at least in part on a pixel analysis of the amount of text or the container in the web page as rendered; in response to the anomaly being identified in the web page, determine a remedial action based at least in part on a type of the anomaly identified; and perform the remedial action on the at least one computing device,” when taken in the context of the claims as a whole, was not uncovered in the prior art teachings.

The Examiner asserts that the claims overcome the prior art of record when the limitations are read in combination with the respective claimed limitations in their entirety.

The dependent Claims are allowed as they depend upon allowable independent Claims. 

Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (9:00 AM – 5:30 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176